April 9, 1909. The opinion of the Court was delivered by
The defendant was convicted at the February term, 1908, General Sessions for Richland county, under an indictment for obtaining property under false pretences and was sentenced to pay a fine of $300 and to serve six months on the county chaingang.
The exceptions all allege that there was no evidence to support the conviction. There was no request to charge, no motion to direct a verdict and no motion for a new trial on this ground. The Circuit Court was in no way called upon to make a ruling and made no ruling upon the subject. There was nothing to prevent counsel raising the question in the Circuit Court. Hence there is nothing to review. Usually such a question should be presented first to the trial *Page 369 
Court in some appropriate way, and then appeal should be taken from the ruling thereon.
In Gunter v. Fallow, 78 S.C. 458, 59 S.E., 70, it was impracticable to raise the question on Circuit before judgment as the testimony had been taken by consent and reported to the Court and judgment was rendered after the adjournment of Court. Under these exceptional circumstances the Court considered whether there was any testimony to support the judgment.
We may say, however, ex gratia that after considering the record, we cannot say that there was absolutely no testimony to support the verdict.
The judgment of the Circuit Court is affirmed.